DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James F. Thompson (Registration No. 36,699) on May 18, 2022.

The application has been amended as follows: 

(Currently amended) A method of storing data, comprising: 
obtaining first data to be stored; 
determining whether the first data is able to be compressed in a compression ratio exceeding a predetermined threshold; and 
storing, based on the determined result, the first data into a storage device, wherein the first data comprise a plurality of data blocks, and wherein storing the first data comprises: 
in response to determining that a part of the plurality of data blocks is able to be compressed in a compression ratio exceeding the predetermined threshold and another part of the plurality of data blocks is unable to be compressed in a compression ratio exceeding the predetermined threshold, for each of the plurality of data blocks, 
compressing the data block to create a compressed data block; 
determining a compression ratio of the compressed data block; 
in response to the compression ratio of the compressed data block exceeding the predetermined threshold, storing the compressed data block into the storage device; and 
in response to the compression ratio of the compressed data block being below the predetermined threshold, storing the data block into the storage device.[.]

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record failed to teach the following limitation(s) of independent claim 1, independent claim 14, and independent claim 27:

wherein the first data comprise a plurality of data blocks, and wherein storing the first data comprises: 
in response to determining that a part of the plurality of data blocks is able to be compressed in a compression ratio exceeding the predetermined threshold and another part of the plurality of data blocks is unable to be compressed in a compression ratio exceeding the predetermined threshold, for each of the plurality of data blocks, 
compressing the data block to create a compressed data block; 
determining a compression ratio of the compressed data block; 
in response to the compression ratio of the compressed data block exceeding the predetermined threshold, storing the compressed data block into the storage device; and 
in response to the compression ratio of the compressed data block being below the predetermined threshold, storing the data block into the storage device.

Since the prior art of record failed to teach the aforementioned limitation(s), such limitation(s) render the independent claims allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L WESTBROOK/Examiner, Art Unit 2139                                                                                                                                                                                                        
/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139